EXHIBIT DEP Holdings, LLC Unaudited Condensed Consolidated Balance Sheet at March 31, 2008 DEP HOLDINGS, LLC TABLE OF CONTENTS Page No. Unaudited Condensed Consolidated Balance Sheet at March 31, 2008 2 Notes to Unaudited Condensed Consolidated Balance Sheet Note 1 – Background and Basis of Financial Statement Presentation 3 Note 2 – General Accounting Policies and Related Matters 4 Note 3 – Financial Instruments 5 Note 4 – Inventories 7 Note 5 – Property, Plant and Equipment 7 Note 6 – Investments in and Advances to Unconsolidated Affiliate – Evangeline 7 Note 7 – Intangible Assets 8 Note 8 – Debt Obligations 8 Note 9 – Limited Partners’ Interest and Parent Interest in Subsidiaries 9 Note 10 – Member’s Equity 9 Note 11 – Business Segments 9 Note 12 – Related Party Transactions 10 Note 13 – Commitments and Contingencies 12 1 DEP HOLDINGS, LLC UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET AT MARCH 31, 2008 (Dollars in thousands) ASSETS Current assets: Cash and cash equivalents $ 14,541 Accounts receivable - trade, net of allowance for doubtful accounts of $47 95,762 Accounts receivable - related parties 3,311 Inventories 9,491 Prepaid and other current assets 705 Total current assets 123,810 Property, plant and equipment, net 936,118 Investments in and advances to unconsolidated affiliate 3,916 Intangible assets, net of accumulated amortization of $1,451 6,675 Other assets 240 Total assets $ 1,070,759 LIABILITIES AND MEMBER'S EQUITY Current liabilities: Accounts payable - trade $ 38,633 Accounts payable - related parties 26,911 Accrued product payables 81,447 Accrued interest 134 Other current liabilities 11,982 Total current liabilities 159,107 Long-term debt 188,000 Other long-term liabilities 6,413 Parent interest in subsidiaries of Duncan Energy Partners 407,791 Limited partners of Duncan Energy Partners, including Parent 317,419 Member’s equity: Member interest 911 Accumulated other comprehensive loss (8,882 ) Total member’s equity (7,971 ) Total liabilities and member’s equity $ 1,070,759 See Notes to Unaudited Condensed Consolidated Balance Sheet 2 DEP HOLDINGS, LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET Except as noted within the context of each footnote disclosure, dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands of dollars. Note 1.Background and Basis of Financial Statement Presentation Company Organization and Background DEP Holdings, LLC(“DEP GP”) is a
